DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extension member… only connected to a portion of the circumferential perimeter of the shell structure” in claim 1, the “extension member… only connected to a portion of the first circumferential perimeter of the first shell structure” and the “extension member… only connected to a portion of the second circumferential perimeter of the second shell structure” in claim 10, and the “extension member… only connected to a portion of the first circumferential perimeter of the shell structure” and the “extension member… only connected to a portion of the second circumferential perimeter of the shell structure” in claim 15, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a portion of the extension member that intersects the plane is only connected to a portion of the circumferential perimeter of the shell structure”. The specification does not disclose that a portion of the extension member that intersects the plane is only connected to a portion of the circumferential perimeter of the shell structure. The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 1. Please note the specification discloses the extension member also connected to the planar portion. 
Claim 10 recites “a portion of the extension member that intersects the plane is only connected to a portion of the first circumferential perimeter of the first shell structure” and “a portion of the extension member that intersects the plane is only connected to a portion of the second circumferential perimeter of the second shell structure”. The specification does not disclose that a portion of the extension member that intersects the plane is only connected to a portion of the first circumferential perimeter of the first shell structure and a portion of the extension member that intersects the plane is only connected to a portion of the second circumferential perimeter of the second shell structure. The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 10. Please note the specification discloses the extension member also connected to the planar portion.
Claim 15 recites “a portion of the extension member that intersects the plane is only connected to a portion of the first circumferential perimeter of the first shell structure” and “a portion of the extension member that intersects the plane is only connected to a portion of the second circumferential perimeter of the second shell structure”. The specification does not disclose that a portion of the extension member that intersects the plane is only connected to a portion of the first circumferential perimeter of the first shell structure and a portion of the extension member that intersects the plane is only connected to a portion of the second circumferential perimeter of the second shell structure. The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 15. Please note the specification discloses the extension member also connected to the planar portion.
Claims 2-4, 6-9, 11-14, and 16-21 are rejected as depending upon a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a circumferential perimeter” in line 4. It is unclear what the circumferential perimeter represents since in the specification a “perimeter” is defined as a border of an object (see paragraph [0028]). The shell structure is not on one plane; therefore, the border of the shell structure would have to be described in further detail with support from the specification. 
Claim 3 recites the limitation “a perimeter” in line 2. It is unclear if this is the same perimeter as the circumferential perimeter mentioned in line 4, or a separate distinct perimeter of the shell structure. 
Claim 10 recites the limitations “a first circumferential perimeter” and “a second circumferential perimeter” in lines 4 and 7 respectively. It is unclear what the circumferential perimeter represents since in the specification a “perimeter” is defined as a border of an object (see paragraph [0028]). The shell structure is not on one plane; therefore, the border of the shell structure would have to be described in further detail with support from the specification.
Claim 15 recites the limitation “a first circumferential perimeter” and “a second circumferential perimeter” in lines 4 and 7 respectively. It is unclear what the circumferential perimeter represents since in the specification a “perimeter” is defined as a border of an object (see paragraph [0028]). The shell structure is not on one plane; therefore, the border of the shell structure would have to be described in further detail with support from the specification.
Claims 2, 4, 6-9, 11-14, and 16-21 are rejected as depending upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites the limitation “the extension member is continuously connected to the shell structure in lines 1-3. Based on the amendments to claim 1, which claim 4 depends upon, the extension member cannot be continuously connected to the shell structure since the limitation that the extension member is only connected to a portion of the circumferential perimeter of the shell structure has already been established. Please note the continuously connected extension member is part of an embodiment that fully surrounds the shell structure (see. Fig. 10 and paragraph [0088] of the specification). Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil et al. (EP 3603386) in view of Laurain (US 9462903).
Regarding claim 1, MacNeil et al. discloses a mat (1608), comprising: a planar portion defining a plane (surface of mat (1614)); a shell structure ((1602) or (1604)) connected to the planar portion (1614) and having a circumferential perimeter forming a circle in the plane (see bottom of ((1602) or (1604)) in Figure 17); and an extension member ((portion of (1606) next to the shell structure) shaped to form a cavity in the mat (Figure 18 shows the cavity portion of (1606)), wherein a portion of the extension member that intersects the plane is only connected to a portion of the circumferential perimeter of the shell structure (Figures 16-18 show contact between an edge of the circumferential perimeter of the shell structure and a portion of the extension member).  
MacNeil et al. discloses an elastomeric material for the mat (abstract) which has a structure (that includes the cavity created by the extension member) that holds it in place against lateral shear and torsional forces (paragraph [0084]). Even though the limitation is intended use language, MacNeil et al. does not explicitly disclose wherein the cavity is to cause a partial vacuum in response to the mat being in contact with an underlying surface such that lateral displacement of the mat is restricted when in contact with the underlying surface. 
Laurain teaches wherein the cavity is to cause a partial vacuum in response to the mat being in contact with an underlying surface such that lateral displacement of the mat is restricted when in contact with the underlying surface (col. 2, line 60 – col. 3, line 5, includes rubberlike polymer (i.e. elastomeric material) and col. 2, lines 31-40 discuss the partial vacuum). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the material and structure of the mat of MacNeil et al. is capable of causing partial vacuum in response to the mat being in contact with an underlying surface such that lateral displacement of the mat is restricted when in contact with the underlying surface as taught by Laurain in order to reduce lateral movement thereon (Laurain: col. 2, line 60 – col. 3, line 5).  
Regarding claim 2, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the mat includes a top surface (1614) and a bottom surface (see Fig. 18). 
Regarding claim 3, MacNeil et al. as modified by Laurain teaches (references to Laurain) wherein the shell structure (32) is continuously connected to the top surface (26) of the mat (10) around the perimeter of the shell structure (col. 4, lines 11-16).  
Regarding claim 4, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the extension member (1606) is continuously connected to the shell structure ((1602) or (1604), as best can be interpreted, the contact between the shell structure and the extension member is continuous while connected.  
Regarding claim 6, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the extension member (1606) is continuously connected to the top surface (1614) of the mat (1608) to form the cavity (Figure 18 shows the cavity portion of (1606)) such that in response to the bottom surface of the mat being in contact with the underlying surface, the partial vacuum is created by the cavity and the underlying surface (As mentioned above with this intended use language, the material of MacNeil et al., as taught by Laurain, creates a partial vacuum with the bottom surface of the mat). 
Regarding claim 7, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the planar portion includes a raised perimeter (See Figures 16 and 17, which show a raised perimeter to the planar portion (1614). 
Regarding claim 8, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the raised perimeter is concave in shape (Figures 16 and 17 show a concave shaped raised perimeter).
Regarding claim 9, MacNeil et al. as modified by Laurain teaches wherein the cavity (MacNeil et al.: cavity portion of (1606) shown in Figure 18) is to cause the partial vacuum (Laurain: col. 2, lines 31-40 discuss the partial vacuum) in response to the mat being in contact with the underlying surface such that: vertical displacement of the mat is restricted in response to a substantially vertical pulling force on the shell structure (Laurain: col. 4, lines 6-11, separation of the planar portion is preventable); and vertical displacement of the mat is allowed in response to a different substantially vertical pulling force on the raised perimeter of the mat (Laurain: col. 4, lines 6-11, peeling action at the outer edge). 
Regarding claim 10, MacNeil et al. discloses a mat (1608), comprising: a planar portion defining a plane (surface of mat (1614)); a first shell structure ((1602) or (1604)) continuously connected to the planar portion (1614) and having a first circumferential perimeter forming a first circle in the plane (see bottom of ((1602) or (1604)) in Figure 17); a second shell structure (the other of (1602) or (1604)) continuously connected to the planar portion (1614) and having a second circumferential perimeter forming a second circle in the plane (see bottom of the other of ((1602) or (1604)) in Figure 17); an extension member ((portion of (1606) between the first shell structure and the second shell structure), wherein the extension member ((portion of (1606) between the first shell structure and the second shell structure) is connected to the planar portion (Figure 16 shows the extension member is connected to the planar portion at the ends of the sides of (1606)); a portion of the extension member that intersects the plane is only connected to a portion of the first circumferential perimeter of the first shell structure (Figures 16-18 show contact between an edge of the circumferential perimeter of the first shell structure ((1602) or (1604)) and a portion of the extension member); a portion of the extension member that intersects the plane is only connected to a portion of the second circumferential perimeter of the second shell structure (Figures 16-18 show contact between an edge of the circumferential perimeter of the first shell structure (the other of (1602) or (1604)) and a portion of the extension member); wherein the extension member is located between the first shell structure and the second shell structure and shaped to form a cavity in the mat between the first shell structure and the second shell structure (Figure 18 shows the cavity portion of (1606) that is in between the first shell structure and the second shell structure). 
MacNeil et al. discloses an elastomeric material for the mat (abstract) which has a structure (that includes the cavity created by the extension member) that holds it in place against lateral shear and torsional forces (paragraph [0084]). Even though the limitation is intended use language, MacNeil et al. does not explicitly disclose the cavity is to cause a partial vacuum in response to the mat being in contact with an underlying surface such that lateral displacement of the mat is restricted when in contact with the underlying surface. 
Laurain teaches wherein the cavity is to cause a partial vacuum in response to the mat being in contact with an underlying surface such that lateral displacement of the mat is restricted when in contact with the underlying surface (col. 2, line 60 – col. 3, line 5, includes rubberlike polymer (i.e. elastomeric material) and col. 2, lines 31-40 discuss the partial vacuum). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the material and structure of the mat of MacNeil et al. is capable of causing partial vacuum in response to the mat being in contact with an underlying surface such that lateral displacement of the mat is restricted when in contact with the underlying surface as taught by Laurain in order to reduce lateral movement thereon (Laurain: col. 2, line 60 – col. 3, line 5).
Regarding claim 11, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the planar portion (1614), the first shell structure ((1602) or (1604)), the second shell structure (the other of (1602) or (1604)), and the extension member (1606) are of a single continuous and unitary material (paragraphs [0077] and [0078]).  
Regarding claim 12, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the extension member ((portion of (1606) between the first shell structure and the second shell structure) includes a top portion (Figure 16 shows a top side to (1606)), a first side portion (Figure 16, portion of (1606) facing into the page), and a second side portion (Figure 16, portion of (1606) facing away from the page). 
Regarding claim 13, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the top portion is continuously connected to the first side portion and the second side portion (Figures 16-17 show continuous connection among the top portion, first side portion, and second side portion of the extension member).   
Regarding claim 14, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the first side portion and the second side portion are each oriented at an obtuse angle relative to a top surface of the tip portion of the extension member (Figures 16-17 and paragraph [0079]). 
Regarding claim 15, MacNeil et al. discloses a mat (1608), comprising: a planar portion defining a plane (surface of mat (1614)); a first shell structure ((1602) or (1604)) continuously connected to the planar portion (1614) and having a first circumferential perimeter forming a circle in the plane (see bottom of ((1602) or (1604)) in Figure 17); a second shell structure (the other of (1602) or (1604)) continuously connected to the planar portion (1614) and having a second circumferential perimeter forming a second circle in the plane (see bottom of the other of ((1602) or (1604)) in Figure 17); an extension member ((portion of (1606) between the first shell structure and the second shell structure), wherein the extension member ((portion of (1606) between the first shell structure and the second shell structure) is connected to the planar portion (Figure 16 shows the extension member is connected to the planar portion at the ends of the sides of (1606)); a portion of the extension member that intersects the plane is only connected to a portion of the first circumferential perimeter of the first shell structure (Figures 16-18 show contact between an edge of the circumferential perimeter of the first shell structure ((1602) or (1604)) and a portion of the extension member); a portion of the extension member that intersects the plane is only connected to a portion of the second circumferential perimeter of the second shell structure (Figures 16-18 show contact between an edge of the circumferential perimeter of the first shell structure (the other of (1602) or (1604)) and a portion of the extension member); wherein the extension member located between the first shell structure and the second shell structure and shaped to form a cavity in the mat between the first shell structure and the second shell structure (Figure 18 shows the cavity portion of (1606) that is in between the first shell structure and the second shell structure). 
MacNeil et al. discloses an elastomeric material for the mat (abstract) which has a structure (that includes the cavity created by the extension member) that holds it in place against lateral shear and torsional forces (paragraph [0084]). Even though the limitation is intended use language, MacNeil et al. does not explicitly disclose wherein the cavity is to cause a partial vacuum in response to the mat being in contact with an underlying surface such that: lateral displacement of the mat is restricted when in contact with the underlying surface; and vertical displacement of the mat is restricted in response to a substantially vertical pulling force on at least one of the first shell structure and the second shell structure. 
Laurain teaches wherein the cavity is to cause a partial vacuum in response to the mat being in contact with an underlying surface such that lateral displacement of the mat is restricted when in contact with the underlying surface (col. 2, line 60 – col. 3, line 5, includes rubberlike polymer (i.e. elastomeric material) and col. 2, lines 31-40 discuss the partial vacuum); and vertical displacement of the mat is restricted in response to a substantially vertical pulling force on at least one of the first shell structure and the second shell structure (col. 4, lines 6-11, separation of the planar portion is preventable). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the material and structure of the mat of MacNeil et al. is capable of causing partial vacuum in response to the mat being in contact with an underlying surface such that lateral displacement of the mat is restricted when in contact with the underlying surface as taught by Laurain in order to reduce lateral movement thereon (Laurain: col. 2, line 60 – col. 3, line 5).
Regarding claim 16, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the first shell structure ((1602) or (1604)) is shaped to receive a first bowl (1600); and the first bowl (1600) is to receive at least one of a food and liquid (paragraphs [0080] and [0081] discuss the food and water particles related to what goes into the bowls). 
Regarding claim 17, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the first bowl (1600) is to be of at least one of: a stainless-steel material; a plastic material; and a polymer material (paragraph [0034] disclose bowls can be stamped from stainless steel).
Regarding claim 18, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the second shell structure (the other of (1602) or (1604)) is shaped to receive a second bowl (1600); and the second bowl (1600) is to receive at least one of a food and liquid (paragraphs [0080] and [0081] discuss the food and water particles related to what goes into the bowls).
Regarding claim 19, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the second bowl (1600) is to be of at least one of: a stainless-steel material; a plastic material; and a polymer material (paragraph [0034] disclose bowls can be stamped from stainless steel).
Regarding claim 20, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the mat is at least one of: a silicone material; a polymer material; and a plastic material (paragraph [0077] mentions using a polymer compound). 
Regarding claim 21, MacNeil et al. as modified by Laurain teaches (references to MacNeil et al.) wherein the extension member is of a curvilinear rectangular shape (Figure 16 shows a curvilinear rectangular shape of the extension member between the first shell structure and the second shell structure). 
Response to Arguments
Applicant' s arguments with respect to claims 1-4 and 6-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643